Citation Nr: 9905370	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  97-20 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a laminectomy and 
discectomy.

2.  Entitlement to a compensable rating for varicose veins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


REMAND

The veteran had active service from June 1943 to January 
1946.

On appellate review in April 1998, the Board of Veterans' 
Appeals (Board) remanded the veteran's claim for due process 
considerations.  Regrettably, for the reasoning set forth 
below, an additional remand is warranted.

In the April 1998 remand, the Board pointed out that on 
substantive appeal in June 1997, the veteran indicated that 
he desired a travel board hearing at the Regional Office (RO) 
and in consideration of the hearing request, later in June 
1997, the RO acknowledged receipt of the hearing request and 
told the veteran that his name had been placed on the list of 
those who desired a travel board hearing.  The Board also 
pointed out that the RO also provided the veteran with the 
opportunity to have a hearing before the Board in Washington, 
DC or withdraw his request for a hearing.  The veteran was 
also told that unless the RO heard otherwise, his name would 
remain on the list of those who desired a hearing before the 
Board and he would be notified of the time and place of the 
hearing when the date became available.  The veteran did not 
respond.

The Board then acknowledged that in a September 1997 letter, 
the veteran was informed of the availability of video 
hearings and advised of his due process rights.  The veteran 
was told that the video hearing would be the only hearing 
that he was entitled to before the Board and as such, he must 
relinquish his right to an "in-person" hearing.  38 C.F.R. 
§ 20.700 (1998).  In addition, the veteran was told that he 
must notify the Board if he desired a video hearing and if he 
did not, the hearing would be canceled and his name would 
remain on the hearing schedule for a future visit by a Board 
member.  Again, the veteran did not respond.  

In the remand, the Board also acknowledged that in a February 
1998 letter, the RO reiterated previous statements made in 
the September 1997 letter and told the veteran that he had 
been scheduled for a video conference hearing on March 6, 
1998.  However, review of the record showed that the veteran 
failed to appear at the March 1998 video conference hearing.  
After reviewing the procedural development of record and 
because the veteran had not signed a statement relinquishing 
his right to an "in-person" travel board hearing, the Board 
found that additional development was warranted and remanded 
the case to the RO for the scheduling of a travel board 
hearing.

The evidence of record received subsequent to the Board's 
April 1998 remand indicates that prior to the Board's 
issuance of its remand, the veteran had submitted a written 
statement dated in February 1998 indicating that he wanted to 
withdraw his request for the video hearing scheduled on March 
6, 1998 but he still wanted desired a travel board hearing at 
a later date.  

In response, by an April 1998 letter, the RO once again told 
the veteran that his name had been place on the list of 
persons wishing to appear before the travel section and 
provided him with the options of appearing before the Board 
in Washington, DC or withdrawing his hearing request.  The 
veteran was also told that unless the RO heard otherwise, his 
name would remain on the list of those who desired a hearing 
before the Board and he would be notified of the time and 
place of the hearing when the date became available.  

Thereafter, a Report of Contact shows that in November 1998 
the RO "contacted the veteran to inform him that due to a 
cancellation from another veteran, [he] could [be] 
schedule[d] . . . for a Travel Board hearing on December 
1, 1998, at 8:30 a.m., and in response, "the veteran stated 
that due to health problems, he could not attend a hearing at 
[that] time."  The record then shows that in February 1999, 
the veteran's claim was once again transferred to the Board.  

After reviewing the response recorded on the November 1998 
Report of Contact, the Board finds the veteran's statement, 
"that due to health problems, he could not attend a hearing 
at [that] time" is insufficient to constitute a waiver 
relinquishing his right to an "in-person" travel board 
hearing.  The veteran's statement only indicates that he 
could not attend the hearing on the proposed December 1, 1998 
date.  The veteran's statement does not indicate that he 
wanted to withdraw his right to an "in-person" hearing.  
Considering the foregoing, the Board must assume that the 
veteran still desires an "in-person" hearing before a 
member of the travel board and, as such, must, regrettably, 
remand the case for additional development. 

The United States Court of Veteran's Appeals (Court) has held 
that a remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders.  That is, a remand by the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  The Court added where the 
remand orders of the Board are not complied with, the Board 
itself errs in failing to ensure compliance. Stegall v. West, 
11 Vet. App. 268, 271 (1998).

In order to ensure that the veteran's due process rights are 
met, the case is regrettably REMANDED once again for the 
following:

The RO should schedule a travel board 
hearing for the appellant.  The RO, by 
letter, should inform the appellant and 
his representative of the date, time, and 
location of the hearing.  All efforts 
made should be documented and all 
correspondence received should be 
associated with the veteran's claims 
folder.

Thereafter, the case should be returned to the Board, if 
appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 

(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 5 -


